Citation Nr: 1816401	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  06-17 902A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2015, the Board issued a decision in which, among other determinations, it denied the Veteran's claim for an initial rating higher than 20 percent for diabetes mellitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision with regard to the issue of entitlement to the initial rating for diabetes mellitus and remanded the issue in an October 2016 memorandum decision.  

In May 2017 the Board remanded the issue for further development.  As will be explained below, evidence received since the May 2017 Board remand shows that continued development remains necessary.  Thus the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however for the reasons explained below the Board has no choice but to remand the issue to ensure that the Veteran is accorded full compliance with VA's statutory duty to assist.

First, evidence received since the Board's most recent remand in May 2017 shows that the Veteran submitted multiple authorizations for VA to obtain outstanding private treatment records, some of which have not been obtained.  Based on the evidence of record it cannot be determined that attempts to obtain these records would be futile and thus efforts need to be made to secure these records.  

Second, on VA examination in June 2017, the examiner opined that complications associated with diabetes included peripheral neuropathy, nephropathy, and neurogenic bladder.  In a rating decision in November 2017, the VA Appeals Management Center granted service connection for complications related to diabetes mellitus, to include a neurogenic bladder, diabetic nephropathy, and peripheral neuropathy of the lower extremities.  

However, the Veteran contends that complications associated with his diabetes include symptoms associated with erectile dysfunction (ED), skin cancer, retinopathy, gastroparesis, and diabetic diarrhea.  See May 2017 and December 2017 statements.  He also contended that the June 2017 VA examiner was not interested in hearing about his symptoms and only asked three questions without paying attention to his responses.  See December 2017 statement.  Thus the Veteran also needs to be scheduled for a new VA examination in order for the examiner to consider his reported symptoms and thoroughly address all complications associated with his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include records from Family Doctors of Arizona including from Dr. G.V., Dr. P.M. from 1996 to 2014, Dr. W. from 1996 to 2014, and from Dr. G.S.  See VA Authorization Forms received from the Veteran in May 2017.  Follow the procedures for obtaining the records set forth by 38 C.F.R. 
§ 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. The AOJ should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected diabetes mellitus, to specifically include complications associated with his diabetes mellitus.  The Veteran's claims file must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

The examiner is asked to address and evaluate all of the Veteran's complaints of complications associated with diabetes mellitus to include his reported symptoms associated with ED, skin cancer, retinopathy, gastroparesis, and diabetic diarrhea.  See May 2017 and December 2017 statements from the Veteran.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
   
3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the rating claim on appeal pertaining to the Veteran's service-connected diabetes mellitus.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
J. Schulman
Acting Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



